s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                             July 21, 2015

                                        No. 04-15-00440-CV

                                       Joe and Janie GOMEZ,
                                             Appellants

                                                   v.

                                        Thomas DASHIELL,
                                             Appellee

                      From the County Court at Law, Kendall County, Texas
                                 Trial Court No. 15-241-CCL
                           Honorable Bill R. Palmer, Judge Presiding

                                            ORDER
        On June 29, 2015, appellants filed what this court is construing as a notice of appeal from
the county court’s June 18, 2015 judgment of eviction. On July 6, 2015, appellants filed an
affidavit of inability to pay costs in this court. It appears appellants also filed the affidavit in the
trial court. The affidavit was filed in the trial court with or before the notice of appeal as
required. See TEX. R. APP. P. 20.1(c)(1).

        We order the clerk of this court to send copies of the affidavit and this order to the trial
court, the trial court clerk, the court reporter, and all parties and/or counsel. See id. R. 20.1(d)(2).

        We further order that any contest to appellants’ affidavit of indigence must be filed on or
before July 31, 2015. Any contest must be filed in this court. See id. R. 20.1(e)(1). If no
contest is timely filed, appellants allegations, as set forth in the affidavit of inability to pay costs,
will be deemed true, and they will be permitted to proceed without payment of costs, including
costs for the appellate record. See id. R. 20.1(f).


                                                        _________________________________
                                                        Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.

                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court